Citation Nr: 0819764	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-07 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the thoracic and lumbar 
spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral radiculopathy of the left lower extremity, 
prior to May 31, 2007.

3.  Entitlement to a rating in excess of 20 percent for 
lumbosacral radiculopathy of the left lower extremity, from 
May 31, 2007.

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1990.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision in 
which the RO increased from 10 percent to 20 percent the 
veteran's rating for his service-connected DJD of the 
thoracic and lumbar spine, effective March 4, 2005.  In 
October 2005, the veteran filed a notice of disagreement 
(NOD) to the assigned rating.  A statement of the case (SOC) 
was issued in January 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

In a November 2007 rating decision, the RO granted the 
veteran separate ratings for bilateral radiculopathy of the 
lower extremities associated with his DJD of the thoracic and 
lumbar spine.  The RO granted service connection for 
lumbosacral radiculopathy of the left lower extremity and 
awarded an initial 10 percent rating, effective April 15, 
2005, and awarded a 20 percent rating, effective May 31, 
2007.  The RO also granted service connection for lumbosacral 
radiculopathy of the right lower extremity and awarded an 
initial 20 percent rating, effective May 31, 2007.  The RO 
also issued a November 2007 supplemental SOC (SSOC) which 
continued the denial of the claim for a rating in excess of 
20 percent for DJD of the thoracic and lumbar spine.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2.  Medical evidence reflects forward flexion of the 
thoracolumbar spine greater than 30 degrees, no ankylosis of 
the entire thoracolumbar spine, and no incapacitating 
episodes of intervertebral disc syndrome (IVDS).

3.  From the April 15, 2005, the effective date of the grant 
of service connection for lumbosacral radiculopathy of the 
left lower extremity, medical evidence reflects intact motor 
function, some numbness, and decreased sensation over the 
left lateral thigh and left lateral calf comparable to no 
more than mild incomplete paralysis of the left lower 
extremity.

4.  Since May 31, 2007, medical evidence related to 
lumbosacral radiculopathy of the left lower extremity, 
reflects intact sensory function, some numbness and a burning 
sensation, and motor weakness in hip flexion, in hip 
abduction, and in knee flexion (with deficit of 4/5) 
comparable to no more than moderate incomplete paralysis of 
the left lower extremity.

5.  From the May 31, 2007, the effective date of the grant of 
service connection for lumbosacral radiculopathy of the right 
lower extremity, medical evidence reflects constant numbness 
and a burning sensation; sensory deficits at the front leg, 
the medial leg, and the lateral leg; and motor weakness in 
hip flexion, in hip abduction, and knee flexion (with deficit 
of 3/5) comparable to no more than moderate incomplete 
paralysis of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DJD 
of the thoracic and lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, General Rating Formula for renumbered 
Diagnostic Codes 5235-5243 and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).

2.  The criteria for an initial rating in excess of 10 
percent for lumbosacral radiculopathy of the left lower 
extremity, prior to May 31, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, DC 
8520 (2007).

3.  The criteria for a rating in excess of 20 percent for 
lumbosacral radiculopathy of the left lower extremity, since 
May 31, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, DC 8520 (2007).

4.  The criteria for an initial rating in excess of 20 
percent for lumbosacral radiculopathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
, the United States Court of Appeals for Veterans Claims 
(Court) held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
increase than on appeal, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  The January 2006 SOC set 
forth the criteria for higher ratings for his DJD of the 
thoracic and lumbar spine (which suffices for 
Dingess/Hartman).  Also, a March 2006 letter informed the 
veteran how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, also consistent with Dingess/Hartman.  This 
letter also informed the veteran that he had to provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, that if 
an increase in disability was found, a disability rating will 
be determined by applying relevant diagnostic codes which 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent depending on the 
disability involved, and provided examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  These examples included statements 
from employers as to how his condition affects his ability to 
work.  

The Board points out that, while, collectively, the 
aforementioned documents appear to meet the requirements of 
Vazquez-Flores, to whatever extent that such notice is 
deficient, the veteran's written statement attached to his 
substantive appeal and his comments to two VA examiners in 
April 2005 and May 2007 about the effects of his back 
disability on his activities of daily living reflect that he 
understood these requirements for a higher rating.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

After issuance of each notice described above, and 
opportunity for the appellant to respond, the November 2007 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's private medical records and reports of VA 
examinations.  Also of record and considered in connection 
with this claim are various written statements provided by 
the veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is undertaken with consideration of the possibility 
that a different rating may be warranted for different time 
periods. 

However, when the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, as in the case of the initial separate 
ratings for lumbosacral radiculopathy of both lower 
extremities, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Historically, by rating action of April 1991, the RO granted 
service connection and assigned an initial 10 percent rating 
for DJD of the thoracic and lumbar spine, effective from 
January 1, 1991.  The initial rating was assigned under the 
provisions of 38 C.F.R. § 4.71a, former Diagnostic Code (DC) 
5010 (for rating arthritis due to trauma).  The veteran filed 
his claim for increase in March 2005.  In the June 2005 
rating decision under appeal, the RO increased the veteran's 
rating to 20 percent, effective from March 4, 2005, under the 
provisions of 38 C.F.R. § 4.71a, DC 5242 (for rating 
degenerative arthritis of the spine).  



A.  Rating Criteria for the Spine

The criteria for rating all spine disabilities, to include 
degenerative arthritis of the spine and intervertebral disc 
syndrome (IVDS), are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  These 
criteria provide that IVDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for DJD of the thoracic and lumbar spine is not 
warranted.

A private August 2004 medical record from a Dr. R.J.S. at the 
Orthopaedic Surgical and Sports Medicine Specialist office in 
Newport News indicates that the veteran was seen as a new 
patient on referral by his wife, that he had a history of low 
back pain, but had no lower extremity radicular signs.  He 
had no weakness in the lower extremities and no tenderness in 
his low back.  It was noted that x-rays of his low back 
showed generalized degenerative changes and spurring in most 
of the lumbar levels.   

A November 2004 private medical record from Dr. C.A.H. 
indicates L5-S1 spondylosis and that the veteran reported 
good control of lower back pain.  He had resolution of his 
right hip pain as well and continued to be very active 
outdoors, including chopping and stacking wood.  

A December 2004 private medical record from the sports 
medicine office reflects that the veteran complained of a 
knot in his lower back since July 2004 and lower back pain 
that returned about October 2004.  Occasional left lower 
extremity pain and numbness were noted.  Three epidural 
steroid injections in the lumbar spine, the last in 2002, 
were noted.  There was tenderness around the paravertebral 
spinal muscles.  The thoracolumbar spine had normal kyphosis, 
a normal appearance, and no scoliosis.  There was full range 
of motion of the thoracic and lumbar spine and of the hips, 
knees, and ankles.  On neurological examination, knee and 
ankle jerks were normal with no clonus.  There was no 
weakness in the thoracic, lumbar, or sacral spine or in the 
lower extremities or hips.  Deep tendon reflexes were normal 
bilaterally.  An x-ray revealed degenerative disc disease in 
the lumbar spine.

On a fee-based VA examination in April 2005, the veteran 
complained of left lower extremity radicular problems and 
weakness.  He said that daily pain went from his lumbar spine 
and radiated down to his toes.  He had trouble sleeping due 
to back pain and got pain and stiffness in his left leg.  He 
walked along hunched over.  It was difficult for him to bend 
and put on his shoes or to sit for more than 30 minutes at 
work.  He needed lumbar support when he drove a car.  At work 
he had to stand to teach a three-hour class on one of every 
five days, and when he got home from work he had to rest for 
45 minutes.  He could walk about a quarter of mile before he 
developed extreme pain in his back and in his hips.  During 
the past year, he had an estimated 15 flare-ups of back pain 
with the pain lasting about one and one-half weeks whenever 
there was a flare-up.  The veteran located his pain in the 
lumbar spine and around the T2 area of the thoracic spine 
with pain estimated about a 9 out of 10.  The veteran 
complained that his lower back pain was a crushing pain with 
occasional sharpness and that his left leg went numb.  It was 
worse with physical activity and better with rest and his 
analgesic medication.  While the pain was incapacitating on 
some occasions, it improved with the epidural shots and with 
his medication.  Functional impairment related to 
difficulties sleeping.  The veteran estimated that he lost 
about four days off work per year.

On physical examination, the veteran's gait was noted as 
normal.  A mild guarding of the lumbar spine was noted, and 
there was no muscle spasm or tenderness and no ankylosis.  
Tenderness was noted over the T2 area of the thoracic spine 
on the left side with no muscle spasm and very mild punch 
tenderness of the L5-S1 area.  Range of motion of the lumbar 
spine included: flexion was to 60 degrees with pain; 
extension was to 30 degrees with pain; right lateral flexion 
was to 25 degrees with pain; left lateral flexion was to 30 
degrees with pain; right rotation was to 35 degrees with 
pain; and left rotation was to 30 degrees with pain.  Range 
of motion was limited by pain as the major functional impact.  
Pain was worse with repetitive use.  There was no fatigue, 
weakness, lack of endurance, incoordination, or ankylosis.  
There was no IVDS.  The fee-based April 2005 VA examiner 
diagnosed DJD of the thoracic and lumbar spine.  He noted 
tenderness in the T2 area on the left paraspinal musculature 
and chronic pain in the L5-S1 area.  The examiner also noted 
sensory changes in the left leg.

A May 2005 private medical record indicates that the veteran 
received a lumbar epidural steroid injection at the Pain 
Management Clinic at Williamsburg Community Hospital.  
Physical examination revealed that the veteran had done quite 
well with a previous lumbar epidural steroid injection in 
January 2003, until several months before, when he once again 
had a recurrence of his low back and left lower extremity 
pain.  He took anywhere from zero to three Vicodin tablets 
per day depending on his symptoms.  He recently started 
Celebrex.  On physical examination, motor strength of 5/5 was 
noted in the upper and lower extremities throughout and 
sensory examination was grossly intact.  Examination of the 
lumbar spine revealed normal alignment with mild tenderness 
to palpation over the paraspinous muscles on the left side.  
No spinous process tenderness, no tenderness to palpation 
over the sacroiliac joints or greater trochanters were noted.  
Range of motion maneuvers of the lumbar spine revealed 
flexion to the point where the fingertips were approximately 
12 inches above the toes.  Extension resulted in a mild 
increase in pain, as did facet loading maneuvers, with the 
left side being greater than the right side.  Straight leg 
raising was negative in the sitting position.  

A June 2005 physical examination at the private pain clinic 
revealed that the veteran was seen for low back pain, left 
lower extremity pain, neck pain, and left upper extremity 
pain.  He was given a lumbar epidural steroid injection for 
his complaints of low back and left leg pain.  He described 
marked improvement of his symptoms since the last injection 
and reported an overall 40 percent improvement, but some pain 
had returned in the last several days.  He took Vicodin on an 
as needed basis.  

A July 2005 private pain clinic record indicates about a 50 
percent sustained improvement in the veteran's symptoms with 
pain localized mainly to the lower back with radiation to the 
bilateral hips.  He did not have difficulty sleeping at 
night.

Private x-rays dated July 2005 showed bony structures in the 
thoracic spine were intact with no compression fracture.  
Mildly increased dorsal kyphosis was noted.  Also noted were 
diffuse spondylotic changes with focal sclerosis on the 
anterior aspect of disc spaces in the upper, mid- and lower 
thoracic spine as well as anterior end plate osteophytes.  
Intervertebral disc spaces were well preserved.  X-ray 
studies of the lumbosacral spine showed five non-rib bearing 
vertebrae.  Angular lordosis, apex at L5-S1, was noted, as 
was diffuse spondylosis with intervertebral disc narrowing at 
all levels, end plate sclerosis and anterior osteophyte 
formation.  Facet joints were sclerotic at all levels 
bilaterally with considerable narrowing at L5-S1 greater than 
L4-5.  There was reduced intersegmental motion on flexion 
with no instability.  On one view, there was the appearance 
of fusion of the sacroiliac joints bilaterally.

A September 2005 private medical record from Dr. C.A.H. 
indicates that the veteran's lumbar spondylosis with left 
radiculopathy, that the veteran had received two lumbar 
epidural injections over the summer, and that he had 
experienced a 60 to 70 percent improvement in pain, 
particularly in the lower back region.  

The report of a May 2007 fee-based VA examination indicates 
that the veteran complained that the symptoms of his 
arthritic spine were all getting worse.  He claimed that the 
sharp pain at his back interfered greatly with his activities 
of daily living.  He complained of numbness and a burning 
sensation of his lower extremities constantly.  He said that 
he could no longer do yard work or housework due to the pain 
precipitated at his back.  He said that walking was becoming 
more difficult and that prolonged sitting was intolerable.  
He also said that back pain interfered with his ability to 
sleep.  He claimed back pain was constant and traveled into 
his left thigh.  The pain was burning, sharp, cramping, 
aching, and numb.  He said that no treatment had provided 
lasting relief.  He could not walk for more than 10 minutes 
without stopping.  The numbness was most often localized to 
the left thigh.  The left lower extremity had a constant, 
burning-type pain.  The veteran did not make any statements 
regarding whether any physician had prescribed bed rest due 
to any back condition.  

On physical examination of the thoracolumbar spine, there was 
no radiation of pain on movement, no muscle spasm, no 
tenderness.  Straight leg raising testing was negative 
bilaterally.  The veteran did not have any ankylosis of the 
lumbar spine.  Range of motion included: flexion to 45 
degrees with pain; extension to 15 degrees with pain; lateral 
right flexion to 10 degrees with pain; lateral left flexion 
to 15 degrees with pain; and left and right rotation each to 
10 degrees with pain.  The range of motion of the lumbar 
spine was not additionally limited by pain after repetitive 
use.  The range of motion of the lumbosacral spine was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination after repetitive use.  The spine did not 
manifest any evidence of additional limitations in degrees 
above the range of motion conducted.  The fee-based May 2007 
VA examiner changed the former diagnosis to intervertebral 
disc syndrome of the lumbosacral spine with lumbosacral 
radiculopathy; thoracic and lumbosacral spine with 
limitations to range of motion; and degenerative arthritis of 
the thoracic and lumbar spine.  

The Board finds that a rating in excess of 20 percent for the 
veteran's DJD of the thoracic and lumbar spine is not 
warranted.

First, the Board notes that the medical evidence clearly does 
not reflect a basis for more than a 20 percent rating under 
the General Rating Formula.  Considering the pertinent 
findings with respect to the veteran's primary orthopedic 
manifestation--limitation of motion with pain--would result 
in no more than a maximum 20 percent rating, based on 
consideration of the findings on VA examination in both April 
2005 and May 2007 of forward flexion no worse than 45 
degrees.  Furthermore, the combined thoracolumbar range of 
motion in the latest examination is 105 degrees, which is 
consistent with the criteria for a 20 percent rating.  
Significantly, in neither fee-based VA examination is there 
evidence of any actual or comparable ankylosis of the lumbar 
spine so as to warrant more than a 20 percent rating under 
the criteria of the General Rating Formula.  As there is no 
evidence of greater limitation of motion since May 2007, no 
higher rating is warranted.

There also is no medical evidence of any separately ratable 
neurological disability before April 15, 2005 (see discussion 
below).  The objective findings presented in reports of the 
April 2005 VA neurology examination and the May 2007 VA 
neurology examination contain indications of a neurological 
disability associated with the veteran's DJD of the thoracic 
and lumbar spine, but no notation of neuropathy associated 
with the low back disability was presented before April 2005.

Further, there is no medical evidence that the veteran's 
service-connected thoracic and lumbar spinal disability would 
warrant a higher rating if rated on the basis of 
incapacitating episodes of IVDS, as suggested by the amended 
diagnosis of the May 2007 VA examiner.  During that fee-based 
VA examination there was no objective evidence otherwise 
establishing that the veteran's back disability was 
manifested by any incapacitating episodes as defined in VA 
regulations.  The record does not show that bed rest was 
prescribed by a physician.  As such, the competent and 
objective evidence does not support a finding that the 
veteran had incapacitating episodes of IVDS having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, which is warranted for the next 
higher, 40 percent, rating assignable on the basis of 
incapacitating episodes. 





B.  Radiculopathy of the Lower Extremities

In addition, in November 2007, the RO also granted separate 
neurological ratings for lumbosacral radiculopathy of the 
left lower extremity and lumbosacral radiculopathy of the 
right lower extremity, under the provisions of 38 C.F.R. 
§ 4.124a, DC 8520 (2007) (for rating incomplete paralysis of 
the sciatic nerve).  The RO awarded an initial 10 percent 
rating for the left leg, effective April 15, 2005, and then 
increased that 10 percent rating to 20 percent, effective May 
31, 2007.  The RO awarded an initial 20 percent rating for 
the right leg, effective May 31, 2007.

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2007).  DC 8520 refers to 
incomplete paralysis of the sciatic nerve.  Under DC 8520, 
mild incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a 40 percent rating; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
rating.  Complete paralysis of the sciatic nerve warrants an 
80 percent rating, but requires that the foot dangle and 
drop, no active movement possible of muscles below the knee, 
and flexion of knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520 (2007).

As regards the neurological manifestations of the veteran's 
spinal disability, the evidence shows the following:

A February 2004 private medical record from Dr. C.A.H. 
indicates that the veteran had exacerbation of the right 
posterior hip pain several weeks earlier which responded to a 
two-week course of Bextra twice daily.  That pain extended to 
the knee.  There was no paresthesias noted.  The physician 
diagnosed recent right hip pain, probably radicular.

An April 2005 private medical record from Dr. C.A.H. reflects 
that the veteran had an acute onset of left leg radicular 
pain extending over the posterior hip, thigh and calf to the 
dorsum of the foot.  It was noted that he had difficulty 
walking and moving the leg in any direction without severe 
pain, such as when he mowed the lawn.  An x-ray showed 
diffuse spondylosis, more advanced at L5-S1 with facet 
osteoarthritis.  An MRI scan was nonfocal.  Recurrent left 
lumbar radiculopathy was diagnosed.  

On fee-based VA neurological examination in April 2005, motor 
examination with toe gait and heel gait were normal.  The 
examiner also noted sensory changes in the left leg.  Sensory 
examination showed decreased sensation over the left lateral 
thigh and left lateral calf.  Reflexes were +2 in the ankles 
and +2 in the knees and symmetrical bilaterally.  Dorsalis 
pedis, posterior tibial, and femoral pulses were normal.  

A private March 2006 medical record from the Williamsburg 
Community Hospital reflects that a lower extremity arterial 
evaluation consisting of Doppler waveform analysis, ankle 
brachial indices and pulse volume recordings was performed 
bilaterally.  On the right side the veteran had triphasic 
signal noted down through the superficial femoral.  This was 
biphasic within the popliteal and tibials on the right with 
an ankle brachial index of 0.87 and pulse volume recordings 
which revealed mild changes throughout.  On the left side the 
veteran had triphasic signal down through the superficial 
femoral with a strongly biphasic to nearly triphasic signal 
on the tibials with an ankle brachial index of 0.87 and again 
only mild changes noted on pulse volume recordings.  A mild 
degree of distal ischemia was noted and the ankle brachial 
index number was said to be consistent with a history of 
limping.

On fee-based VA neurological examination in May 2007, sensory 
deficits at the right front leg, the right medial leg, and 
the right lateral leg were noted.  There were no sensory 
deficits at the left lower extremity.  Bilateral hip flexion 
was with deficits and was 3/5 on the right, and 4/5 on the 
left.  Bilateral hip abduction was noted and was 3/5 on the 
right and 4/5 on the left.  Bilateral knee flexion deficits 
were 3/5 on the right and 4/5 on the left.  Motor function 
was abnormal as right lower extremity was 3/5 motor strength 
and the left lower extremity was 4/5 motor strength.  Sensory 
function was abnormal because right lower leg had decreased 
sensation to vibration, scratch test, and pinprick.  Reflexes 
of knees were 2+ bilaterally, and ankles were 1+.  The 
examiner noted that based on the neurological deficits noted 
on the lumbosacral exam, the most likely peripheral nerves 
involved were the femoral and sciatic.  

1.  Left leg

Until April 2005, the medical evidence of record showed 
occasional complaints of numbness and pain in the left lower 
extremity.  The objective medical findings from the April 
2005 VA neurological examination showed normal motor 
examination of the left leg, but decreased sensation over the 
left lateral thigh and left lateral calf.  A private doctor 
also diagnosed left lumbar radiculopathy that same month 
after the veteran experienced left leg radicular pain over 
the left hip, thigh and calf down to the foot.  This evidence 
shows that the veteran clearly has no more than mild 
incomplete paralysis of the left lower extremity, prior to 
May 31, 2007.  As such, even with consideration of the 
veteran's assertions, the overall record does not support the 
assignment of the next higher, or 20 percent, rating under DC 
8520, which requires moderate incomplete paralysis.  See 
38 C.F.R. § 4.124a, DC 8520 (2007).  It logically follows 
that no rating higher than 10 percent under this diagnostic 
code is assignable for this period. 

Considering the pertinent evidence in light of the criteria 
of DC 8520, the Board finds that a rating in excess of 20 
percent for radiculopathy of the left leg since May 31, 2007, 
is not warranted.

During the May 2007 VA examination, the veteran stated that 
he had constant numbness and a burning sensation in the left 
leg.  The objective medical findings from the May 2007 VA 
examination showed no sensory deficit of the left leg, but 
motor weakness in hip flexion with deficit of 4/5 and hip 
abduction of 4/5.  Knee flexion also was 4/5.  The VA 
examiner found radiculopathy of the left leg associated with 
the spinal disability with the most likely peripheral nerve 
involvement the femoral and sciatic.  

This evidence indicates that the veteran clearly has no more 
than moderate incomplete paralysis of the left lower 
extremity, from May 31, 2007 onwards.  As such, even with 
consideration of the veteran's assertions, the overall record 
does not support the assignment of the next higher, or 40 
percent, rating under DC 8520, which requires moderately 
severe incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8520 
(2007).  It logically follows that no rating higher than 20 
percent under this diagnostic code is assignable for this 
period. 

2.  Right leg

Considering the pertinent evidence in light of the criteria 
of DC 8520, the Board finds that an initial rating in excess 
of 20 percent for radiculopathy of the right leg is not 
warranted at any point since the May 31, 2007 effective date 
of the grant of service connection.

Until May 2007, the medical evidence of record showed 
occasional complaints of numbness and pain in the right lower 
extremity, but no evidence of actual sensory or motor 
deficits.  During the May 2007 VA examination, the veteran 
stated that he suffered from constant numbness and a burning 
sensation in the right leg.  The objective medical findings 
from the May 2007 VA neurological examination showed a 
sensory deficit of the front right leg, the medial right leg, 
and the lateral right leg; motor weakness in hip flexion 
(with deficit of 3/5), in hip abduction (with deficit of 
3/5), and knee flexion (deficit was 3/5).  The VA examiner 
found radiculopathy of the right leg associated with the 
spinal disability with the most likely peripheral nerve 
involvement the femoral and sciatic.

This evidence indicates that the veteran clearly has no more 
than moderate incomplete paralysis of the right lower 
extremity.  As such, even with consideration of the veteran's 
assertions, the overall record does not support the 
assignment of the next higher, or 40 percent, rating under DC 
8520, which requires moderately severe incomplete paralysis.  
See 38 C.F.R. § 4.124a, DC 8520 (2007).  It logically follows 
that no rating higher than 20 percent under this diagnostic 
code is assignable. 


C.  All Periods

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and other factors set forth in 
§§ 4.40 and 4.45.  The Board notes that the fee-based VA 
examiners' comments during the examinations of April 2005 and 
May 2007 noted that the veteran's range of motion was limited 
by pain.  The evidence indicates that the RO's assignment of 
the 20 percent rating was based on consideration of 
functional loss due to pain, weakness, fatigue, lack of 
endurance, and incoordination.  The April 2005 and May 2007 
VA examiners both found no objective evidence that function 
was additionally limited by fatigue, weakness, incoordination 
or lack of endurance, except for subjective pain.  Further, 
the criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected.  As these symptoms are contemplated in the 
assignment of each rating, none provides any basis for 
assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria. 

For all the foregoing reasons, the Board concludes that the 
claim for a rating in excess of 20 percent for DJD of the 
thoracic and lumbar spine must be denied and that there is no 
basis for further staged ratings of the initial separate 
ratings for lumbosacral radiculopathy of the bilateral lower 
extremities under consideration, pursuant to Fenderson.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for DJD of the thoracic and 
lumbar spine is denied.

An initial rating in excess of 10 percent for lumbosacral 
radiculopathy of the left lower extremity, prior to May 31, 
2007, is denied.

A rating in excess of 20 percent for lumbosacral 
radiculopathy of the left lower extremity, since May 31, 
2007, is denied.

An initial rating in excess of 20 percent for lumbosacral 
radiculopathy of the right lower extremity is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


